Citation Nr: 0214192	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1961 to June 1967, 
with more than four years prior active service.  He was 
awarded the Republic of Viet Nam Campaign Medal and the 
Republic of Viet Nam Service Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the claim of service connection for peripheral neuropathy and 
the claims of service connection for three other disabilities 
- a respiratory disorder, a skin disorder, and a left hip 
disorder.  By February and July 2001 rating decisions, the RO 
granted service connection for these disabilities, which 
constituted full awards of those benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997).  For this reason, the Board has jurisdiction only over 
the issue stated on the title page of this decision.  


FINDING OF FACT

The record does not include medical evidence currently 
showing peripheral neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in March 2000.   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The RO sent the 
appellant an April 2000 letter informing him of the 
requirements for showing service connection and that he could 
submit additional evidence concerning the appeal.  In an 
October 2000 statement of the case, the RO informed the 
appellant of the criteria for proving service connection and 
the evidence considered in evaluating the claim.  In a May 
2001 letter, the RO informed the appellant of VA's duty to 
notify and assist.  It also issued February and July 2001 
supplemental statements of the case listing the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The appellant identified, 
in statements or at his hearing in June 2001, two private 
physicians from whom he claimed treatment for the disability 
at issue.  Records from both physicians are of record, as are 
the service medical records.  The appellant has not 
identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  Although a neurological examination 
was not provided, one is not necessary in this case, given 
the total lack of any medical findings or diagnoses 
concerning the claimed disorder.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  As the RO has adjudicated the 
claim in light of the VCAA requirements, as shown by the July 
2001 supplemental statement of the case, there is no need to 
remand this case for consideration of the requirements of the 
VCAA in the first instance. 

II.  Analysis

The claimant seeks to establish service connection for 
peripheral neuropathy.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for acute or subacute peripheral 
neuropathy may be established under the presumptive 
provisions of 38 C.F.R. § 3.309(e) (2002) if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  A claimant who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not so 
exposed.  38 U.S.C.A. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  Acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2002).  It must be 
manifest to a degree of 10 percent within a year of the last 
date on which the veteran served in Vietnam during the period 
beginning January 9, 1962 and ending May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(ii), (iii) (2002).

The record shows that the veteran served in Vietnam.  The 
dates of his service there have not been verified by the RO.  
However, even if the veteran's service in Vietnam ended 
concurrently with his discharge from service in June 1967, 
there is no medical evidence of a diagnosis of peripheral 
neuropathy, or of complaints referable to peripheral 
neuropathy, within a year of June 1967.  Furthermore, 
presumptive service connection is only available for acute 
and subacute peripheral neuropathy, which, by definition, is 
transient and would have been manifest within weeks or months 
of exposure and resolved within two years of onset.  It is 
now more than 35 years since the veteran's separation from 
service, and service connection on a presumptive basis for 
acute and subacute peripheral neuropathy, even if the veteran 
now had such a diagnosis, would be precluded by regulation.

Furthermore, regardless of whether service connection is 
sought on a presumptive or direct basis, service connection 
requires medical evidence of a current disability.  See Pond 
v. West, 12 Vet. App. at 346.  The service medical records 
are silent as to any complaints or findings regarding 
peripheral neuropathy.  Private clinical records submitted in 
April 2000, covering a period from 1998 to 2000, were silent 
as to any complaints or findings regarding peripheral 
neuropathy.  Private medical records submitted in December 
2000, dated in 1974 and 1975 and from 1987 to 2000, were also 
silent as to complaints or findings of peripheral neuropathy, 
as were private clinical records submitted in July 2001 that 
were dated in 1987 and 1988.  Lay statements dated in 
November 2000 from the appellant's spouse and mother, and 
private physicians' statements in November 2000, did not 
mention peripheral neuropathy.  The report of a VA 
respiratory examination in December 2000 did not indicate 
that the appellant complained of or provided any history as 
to peripheral neuropathy.  

None of this evidence mentioned peripheral neuropathy as a 
medical finding or diagnosis or even indicated that the 
appellant complained of peripheral neuropathy.  At a June 
2001 hearing, the appellant testified that he had tingling in 
his extremities since his service and that he had received 
treatment from two private physicians for this disorder.  The 
medical evidence includes records from these physicians; 
however, the entries in these records do not indicate 
treatment or findings relevant to the claimed disability.  As 
the record does not include medical evidence diagnosing 
peripheral neuropathy, as required by the initial element of 
a service connection claim, it is the determination of the 
Board that the preponderance of the evidence weighs against 
the claim of service connection for peripheral neuropathy. 


ORDER

Service connection for peripheral neuropathy is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

